      Case 4:18-cv-03569 Document 1 Filed in TXSD on 10/03/18 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KARLA GALLEGOS, Individually and               §
On Behalf of All Similarly Situated
Persons,
       Plaintiff,

V.                                             §         CIVIL ACTION NO. 4:18-cv-3569

ALKIRE SUBWAY, L.P.
     Defendant.                                §         JURY DEMANDED



            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

       This is an action arising under the Fair Labor Standards Act of 1938 (“FLSA”), brought

both as an individual action and collective action to recover unpaid overtime compensation,

liquidated damages, and attorney’s fees owed to Plaintiff Karla Gallegos and all other similarly

situated employees (“Members of the Class”) employed by, or formerly employed by Defendant,

its subsidiaries and affiliated companies.

                                               Parties

       1.      Plaintiff Karla Gallegos (“Gallegos”), a former employee of Defendant, was

personally engaged in interstate commerce during her employment with the Defendant, and is

represented by the undersigned.

       2.      Defendant Alkire Subway, L.P. (“Subway”) is a Texas limited partnership and an

“employer” as defined by the FLSA.           With respect to Plaintiff, Subway is subject to the

provisions of the FLSA. Subway was at all relevant times an enterprise engaged in commerce or

in the production of goods for commerce, as defined by 29 U.S.C. §§ 203(r) and (s), and had

gross annual revenues in excess of $500,000.00. Subway may be served through its registered
      Case 4:18-cv-03569 Document 1 Filed in TXSD on 10/03/18 Page 2 of 7



agent, Govind Agrawal at 1415 Highway 6, Bldg. B-200, Sugar Land, TX 77478, or wherever he

may be found.

                                     Jurisdiction and Venue

       3.       This Court has jurisdiction under the FLSA, and venue is proper pursuant to

28 U.S.C. § 1391(b), as Defendant and Plaintiff transacted business within this judicial district,

and the events underlying this complaint occurred within this judicial district as well.

                                       Factual Allegations

       4.       During each of the three years prior to this complaint being filed, Defendant was

an enterprise engaged in interstate commerce, operating on interstate highways, purchasing

materials through commerce, transporting materials through commerce and on the interstate

highways, and conducting transactions through commerce, including the use of credit cards,

phones and/or cell phones, electronic mail and the Internet.

       5.       During each of the three years prior to this complaint being filed, Defendant

regularly owned and operated businesses engaged in commerce or in the production of goods for

commerce as defined by §3(r) and 3(s) of the Act, 29 U.S.C. §2013(r) and 203(s).

       6.       At all times pertinent to this Complaint, Plaintiff was individually engaged in

commerce and her work was essential to Defendant’s business.

       7.       During each of the three years prior to this complaint being filed, Defendant

conducted sufficient business to exceed an annual gross volume of sales of at least $500,000

(exclusive of excise taxes) based upon the volume of business.

       8.       During each of the three years prior to this complaint being filed, Defendant’s

employees used goods, tools, equipment or materials that traveled in interstate commerce; that is,

goods, tools, equipment or materials that were made or manufactured outside the state of Texas.




                                                 2
      Case 4:18-cv-03569 Document 1 Filed in TXSD on 10/03/18 Page 3 of 7



       9.     Plaintiff Karla Gallegos worked for Defendant as a manager from 2014 until

August 15, 2018. Gallegos’s duties included, but were not limited to, tending to customers and

taking their orders, working the register, baking bread, cutting vegetables, making sandwiches,
sweeping and mopping the store, taking out trash, taking inventory, closing the store and
managing the employees.

       10.    Plaintiff did not have the authority to hire or fire employees. Plaintiff did not

have any actual input into personnel matters and decision making. Plaintiff did not set salaries,

discipline, or promote employees.

       11.    During her tenure with the Defendant, Plaintiff regularly worked in excess of 40

hours per week.

       12.    Plaintiff was paid on a salary basis and was not paid an overtime premium for

hours worked over 40 hours per workweek.

       13.    At all times relevant hereto, the Defendant knew of, approved of, and benefited

from Plaintiff’s regular and overtime work.

       14.    Defendant is liable to Plaintiff and the Members of the Class, as defined below,

for the damages sought herein.

                                 Plaintiff’s Individual Allegations

       15.    Plaintiff was entitled to be paid her regular wages and to be paid an overtime

premium for all work performed during the hours worked over 40 hours in each workweek.

       16.    Defendant failed to pay the Plaintiff the required overtime premium in the

workweeks that the Plaintiff worked for Defendant. The Plaintiff worked in excess of 40 hours in

most weeks.

       17.    No exemption excuses the Defendant from paying Plaintiff for all time spent and

work performed during the hours she worked, and the Defendant has not made a good faith effort



                                                3
      Case 4:18-cv-03569 Document 1 Filed in TXSD on 10/03/18 Page 4 of 7



to comply with the FLSA.

       18.     The Defendant knowingly, willfully, or with reckless disregard carried out its

illegal pattern or practice regarding overtime compensation with respect to Plaintiff. Such

practice was and is a clear violation of the FLSA.

       19.     Defendant’s actions were willful and in blatant disregard for Plaintiff’s federally

protected rights.

                                  Collective Action Allegations

       20.     The Defendant’s pay practices and policies are in willful violation of the FLSA

and have victimized other, similarly situated employees. A number of these employees have

worked with Plaintiff. Upon information and belief, the Defendant has imposed illegal practices

or policies on Members of the Class. Upon information and belief, Defendant makes a regular

practice of not paying the required overtime premium for hours worked over 40 in a workweek,

but instead pays all other similarly situated employees on the same basis as the Plaintiff.

       21.     The Potential Members of the Class performed the same type of work that the

Plaintiff performed.    Accordingly, the Potential Members of the Class victimized by the

Defendant’s unlawful practices are similarly situated to Plaintiff in terms of their job duties.

       22.     Further, Defendant paid each member of the class according to a common

payment scheme.        Thus, although the amount of damages may vary from individual to

individual, the damages can be calculated by using a single mathematical formula that is

individually applicable to each Member of the Class. The Members of the Class are, therefore,

similarly situated in terms of pay policies and procedures.

       23.     The Defendant’s failure to pay its employees who are similarly situated to the

Plaintiff as required by the FLSA is the result of a generally applicable policy that is independent




                                                 4
      Case 4:18-cv-03569 Document 1 Filed in TXSD on 10/03/18 Page 5 of 7



of the personal circumstances of the Members of the Class. This generally applicable policy is

prohibited by the FLSA.

       24.     No justification or exemption excused the Defendant from paying the Members of

the Class for all work performed and time spent working, and the Defendant did not make a good

faith effort to comply with the FLSA. The Defendant knowingly, willfully, or with reckless

disregard carried out its illegal pattern or practice regarding overtime compensation with respect

to the Members of the Class.

       25.     Accordingly, the class of similarly situated Plaintiffs is properly defined as:

               All persons employed as store managers and paid on a salary basis by
               Defendant Alkire Subway, L.P. during the three-year period preceding the
               filing of this Complaint.

                                      CAUSE OF ACTION

                Violation of the FLSA – Failure to Pay Overtime Wages Owed

       26.     Defendant violated the FLSA by failing to properly compensate Plaintiff and

Members of the Class for work performed in the employ of the Defendant.

       27.     Plaintiff and Members of the Class have suffered damages as a direct result of

Defendant’s illegal actions.

       28.     Defendant is liable to Plaintiff and all Members of the Class for unpaid overtime

compensation, liquidated damages, attorney’s fees and costs of Court under the FLSA, for the

three-year period preceding the filing of this lawsuit.

                                         Demand for Jury

       29.     Plaintiff demands a trial by jury.



                                         Prayer for Relief




                                                    5
      Case 4:18-cv-03569 Document 1 Filed in TXSD on 10/03/18 Page 6 of 7



      WHEREFORE, Plaintiff and all employees similarly situated who join in this action

      demand:

      1.     Issuance of notice as soon as possible to all persons employed by Alkire Subway,
             L.P. as managers and paid on a salary basis during the three-year period
             immediately preceding the filing of this Complaint. Generally, this notice should
             inform them that this action has been filed, describe the nature of the action, and
             explain their right to opt into this lawsuit if they were not paid correctly for work
             performed or hours worked during any portion of the statutory period;
      2.     Judgment against Defendant for an amount equal to Plaintiff’s and the Members of
             the Class’s unpaid overtime wages at the applicable rate;
      3.     An equal amount to the overtime wage damages as liquidated damages;
      4.     Judgment against Defendant that its violations of the FLSA were willful;
      5.     To the extent that liquidated damages are not awarded, an award of prejudgment
             interest;
      6.     All costs and attorney’s fees incurred prosecuting these claims;
      7.     Leave to add additional Plaintiffs by motion, the filing of written consent forms, or
             any other method approved by the Court;
      8.     For such further relief as the Court deems just and equitable.

                                            Respectfully Submitted,
                                            THE BUENKER LAW FIRM

                                            /s/ Josef F. Buenker
                                            Josef F. Buenker
                                            TBA No. 03316860
                                            jbuenker@buenkerlaw.com
                                            2060 North Loop West, Suite 215
                                            Houston, Texas 77018
                                            713-868-3388 Telephone
                                            713-683-9940 Facsimile

                                            ATTORNEY-IN-CHARGE FOR
                                            PLAINTIFF KARLA GALLEGOS




OF COUNSEL:
Thomas H. Padgett, Jr.



                                               6
      Case 4:18-cv-03569 Document 1 Filed in TXSD on 10/03/18 Page 7 of 7



TBA No. 15405420
S.D.Tex. No.: 11554
tpadgett@buenkerlaw.com
Vijay Pattisapu
TBA No. 24083633
S.D. Tex. No. 1829615
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile

ATTORNEYS FOR PLAINTIFF
KARLA GALLEGOS




                                      7
